MR. JUSTICE ENGLISH delivered the opinion of the court. On plaintiff’s complaint, and after hearing, the trial court issued a preliminary injunction enjoining defendants, until further order of court, from conducting a Civil Service examination for positions in the office of the Assessor of Cook County. Defendants have appealed. Examination of the record discloses that the injunction was entered without there having first been compliance with the mandatory statutory requirement that plaintiff file a bond to cover payment of such costs and damages as might be suffered by any defendants found to have been wrongfully enjoined. In this circumstance, the court was without authority to issue the injunction. Ill Rev Stats (1967), c 69, § 9. See also Hoffman v. City of Evanston, 101 Ill App2d 440, 444-446, 243 NE2d 478, and authorities there cited. Accordingly, on the court’s own motion, the injunction order appealed from is reversed. Reversed. DRUCKER, P. J. and McCORMICK, J., concur.